Citation Nr: 0434028	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $4,093.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to June 
1952.  He died in July 1989, and the claimant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Committee 
on Waivers and Compromises (COWC) from the RO in Portland, 
Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Review of the appellant's claim at this time would be 
premature.  The appellant requested to appear at a personal 
hearing before a Veterans Law Judge at the RO in Boise, 
Idaho.  The Boise RO recently indicated it cannot schedule 
the appellant for a hearing on the next date of scheduled 
travel Board hearings.  In the absence of a waiver of 
hearing, however, VA must recognize the appellant's right to 
a hearing.    To accord the appellant due process, she should 
be scheduled for an appropriate Board hearing.  See 38 C.F.R. 
§ 20.700 (2004).  

Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the appellant for a hearing at 
the Boise RO before a Veterans Law 
Judge, in accordance with applicable 
law.  A copy of the notice scheduling 
the hearing should be placed in the 
claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


 
	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




